Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered June 11, 1985, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s summation constituted an invited response to the arguments advanced by the defense counsel in his closing statement (see, People v Arce, 42 NY2d 179, 190; People v Marks, 6 NY2d 67, 77, cert denied 362 US 912; People v Gilmore, 106 AD2d 399, 401), and did not exceed the broad bounds of permissible rhetorical comment (People v Galloway, 54 NY2d 396). The defendant’s other contentions are also without merit (see, People v Vails, 43 NY2d 364, 368; People v Farrar, 52 NY2d 302, 305; People v Gines, 36 NY2d 932; People v Sims, 110 AD2d 214, 220). Mangano, J. P., Thompson, Niehoff and Spatt, JJ., concur.